Citation Nr: 0121319	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
disease.

2.  Entitlement to service connection for a bilateral elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in December 1984 after more than twenty 
years of active military service.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a March 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which in part denied entitlement 
to service connection for a bilateral elbow disorder and 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for heart disease.  In a March 2000 decision, the 
Board found in part that new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for heart disease.  In that decision, the Board 
denied entitlement to service connection for heart disease 
and for a bilateral elbow disorder.  

The veteran subsequently appealed the Board's March 2000 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In a 
January 2001 decision, the Court vacated that portion of the 
Board's March 2000 decision which addressed the issues of 
entitlement to service connection for heart disease and for a 
bilateral elbow disorder and remanded those matters to the 
Board for further consideration.  

The Board notes that since the Board's March 2000 decision, 
the veteran has submitted additional treatment records in 
support of his claims.  The veteran also submitted a 
statement waiving RO consideration of this additional 
evidence.  The issue of entitlement to service connection for 
a bilateral elbow disorder will be fully addressed in the 
REMAND portion of this decision.  

Finally, in October 1997, the veteran sought entitlement to 
service connection for numerous disabilities, including 
anxiety.  A review of the record reflects that this issue has 
not been addressed by the RO.  Thus, the issue of entitlement 
to service connection for anxiety is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  In a May 1988 rating decision, the RO denied entitlement 
to service connection for heart disease on the basis that 
there was no clinical evidence of this condition.  The 
veteran was notified of that decision and did not file a 
notice of disagreement.

2.  Additional evidence received since the May 1988 rating 
decision in regard to the claim of entitlement to service 
connection for heart disease is new, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  



CONCLUSION OF LAW

Evidence received since the May 1988 rating decision denying 
entitlement to service connection for heart disease is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in a May 1988 rating 
decision, the RO denied entitlement to service connection for 
heart disease.  The veteran was notified of that decision in 
a May 20, 1988 letter from the RO.  The rating decision 
became final after a one-year period following notice thereof 
as the veteran did not file a notice of disagreement within 
that time period.  38 C.F.R. §§ 3.104(a), 20.302(a) (2000).  

Once a denial of a claim for service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A review of the record reflects that the evidence submitted 
since the May 1988 rating decision includes VA treatment 
records demonstrating cardiac symptomatology and diagnoses of 
arteriosclerotic heart disease.  The Board is of the opinion 
that this evidence is not wholly cumulative or redundant of 
evidence previously on file and is sufficiently significant 
to the issue that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The additional 
evidence is therefore new and material and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
A claim reopened after new and material evidence has been 
received must be considered de novo.  See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  



ORDER

New and material evidence having been presented in regard to 
the claim of entitlement to service connection for heart 
disease; the claim is reopened.  To this extent only, the 
appeal is granted.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In regard to the claim of 
entitlement to service connection for heart disease, service 
medical records reflect cardiac arrhythmia, ischemic changes, 
and a notation of coronary artery disease in an August 1984 
emergency room report.  Post-service treatment records 
demonstrate diagnoses and treatment related to 
arteriosclerotic heart disease.  The record is silent for a 
medical opinion as to whether there is a causal connection 
between veteran's current heart disease and the cardiac 
symptomatology noted during service.  Thus, a medical 
examination appears necessary to enable the Board to render a 
final determination in this matter.  Additionally, the 
veteran alleged at his January 2000 hearing before a Member 
of the Board that he felt his heart disease might be related 
to Agent Orange exposure.  

In regard to the claim of entitlement to service connection 
for a bilateral elbow disorder, the veteran has testified 
that he injured his elbows during the same in-service fall 
that injured his shoulder.  As the medical evidence of record 
does not reflect any treatment of an elbow disability, the 
veteran should be provided an opportunity to present medical 
evidence of his claimed disability.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for heart disease and a bilateral 
elbow condition since 1997.  After 
securing the necessary permission from 
the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The veteran should be afforded a VA 
specialist examination to determine the 
nature and etiology of his current heart 
disability.  The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiner prior to 
completion of the examination report.  All 
relevant symptomatology should be reported 
in detail.  Any necessary diagnostic 
testing should be completed and all 
findings must be reported in detail.  
Thereafter, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current heart disability is related to the 
cardiac symptomatology noted during active 
military service and/or exposure to 
herbicide agents.  All such information 
and opinions, when obtained, should be 
made a part of the veteran's claims file.  
A complete rationale for any opinion 
expressed must be provided.

4.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

5.  The RO should then readjudicate the 
issues of entitlement to service 
connection for heart disease, to include 
consideration as secondary to exposure to 
herbicides, and entitlement to service 
connection for a bilateral elbow 
disability.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



